DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2018/0097588 A1 to Nangia et al. (hereinafter “Nangia”) discloses flexible radio resource allocation and receiving a numerology scheme. The numerology scheme specifies one or more of at least frequency region definition and a sub-carrier spacing for the at least one frequency region. The method configures sub-carriers for at least one frequency region based on the numerology scheme.
US 2018/0063865 A1 to Islam et al. (hereinafter “Islam”) discloses a system and method for multiplexing traffic. A wireless device such as a base station may schedule a first transmission of first data (e.g., latency tolerant data) to a first UE on first resources, and transmit second data (e.g., low latency data) to a second UE on a portion of the first resources. The base station may signal a first indicator e.g. via Radio Resource Control (RRC) signaling to the first UE indicating that the first UE is to monitor for a second indicator that itself indicates the presence of second data on the first resources. The base station may then signal a second indicator to the first UE to indicate the presence of the second data on the first resources. By using the first indicator to initiate the monitoring of the second indicator, the first UE can reduce the amount of monitoring it needs to perform if there is no second data traffic in a certain period of time or in a certain frequency band.
Nangia and Islam do not explicitly disclose a method of wireless communication performed by a user equipment (UE), comprising: receiving, by the UE, control information in a control portion of a slot, the slot further comprising a first portion and a second portion within the control portion, the slot further comprising an uplink (UL) or downlink (DL) data portion of the UE, the UL or DL data portion being outside of the control portion; and receiving, by the UE, first data in a first range of frequencies within the first portion, the second portion being for transmitting second data to a different UE, the second portion being in a second range of frequencies, the control information being in a third range of frequencies, the UL or DL data portion being associated with a frequency band, the frequency band overlapping the first range of frequencies, the second range of frequencies, or the third range of frequencies.
Nangi and Islam do not explicitly disclose a method of wireless communication performed by a user equipment (UE), comprising: receiving control information in a control portion of a slot; receiving signaling specifying a demodulation reference signal (DMRS) signal in the control portion is to be used to demodulate data within a second portion of the slot; receiving the data in the second portion of the slot, the second portion being outside of the control portion of the slot; receiving the DMRS in the control portion for demodulating of the data and the second data; and demodulate the data using the DMRS.
Accordingly claims 21-22, 24, 28-29, 31, 47, 51, and 55-58 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 21-22, 24, 28-29, 31, 47, 51, and 55-58 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476